  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DANA SALTER,                  )
                              )
     Plaintiff,               )
                              )       CIVIL ACTION NO.
     v.                       )         2:18cv605-MHT
                              )              (WO)
MONTGOMERY ASSOCIATION OF     )
RETARDED CITIZENS,            )
                              )
     Defendant.               )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United    States    Magistrate   Judge's

recommendation (doc. no. 28) is adopted.

    (2) Defendant's motion to dismiss (doc. no. 25) is

granted.

    (3) This lawsuit is dismissed without prejudice.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this
document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 31st day of May, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
